DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

Priority
The claim for priority from US Application 15/991,204, now US Patent 10,929,352, filed on 29 May 2018 is duly noted.

Claim Objections
Claims 18 and 19 are objected to because of the following informalities:  
It is believed that claims 18 and 19 should be dependent on claim 17, and they have been treated as such for the remainder of this Office Action.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 400 (Figure 4).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-11, and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,929,352. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘352 patent anticipates the instant claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-3, 6-11, and 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bulleit et al (US 2018/0060496 A1 and Bulleit hereinafter).
As to claims 1, 9, and 17, Bulleit discloses a system and method for blockchain-based mechanisms for secure health information resource exchange, the system and method having:
receiving an update to access permissions from a first entity on behalf of a second entity, wherein the updated access permissions provide the second entity row level access to a secure relational data table stored at a confidential data store (0096, lines 1-10; 0179, lines 1-6); 
calling a smart contract that validates the update (0061, lines 9-11); 
upon consensus from a blockchain community (0104, lines 4-9), executing, using a processor, the update to the access permissions for the second entity (0110, lines 1-8), wherein the update is appended to a blockchain ledger that stores access permissions for the blockchain community, the blockchain community comprising a plurality of different organizations that share access to the confidential data store (0059, lines 11-15; 0116, lines 2-8). 

As to claims 2, 10, and 18, Bulleit discloses:
wherein the smart contract validates identities for the first entity and the second entity using an identity management system (0104, lines 11-15) and validates that the identity of the first entity has permission to update security parameters for the identity of the second entity (0104, lines 4-11). 

As to claims 3 and 11, Bulleit discloses:
wherein the confidential data store comprises a virtual private database, and the access permissions correspond to security parameter for the virtual private database (0084, lines 8-12). 

As to claims 6 and 14, Bulleit discloses:
wherein the blockchain ledger is used to verify access permissions for the first entity and the second entity (0020, lines 4-8). 

As to claims 7, 15, and 19, Bulleit discloses:
wherein the blockchain ledger comprises an encrypted and immutable ledger of access permissions transactions for the blockchain community (0087, lines 1-5; 0116, lines 2-8; 0207, lines 13-17). 

As to claims 8, 16, and 20, Bulleit discloses:
receiving a request to access the confidential data store from the second identity (0112, lines 1-2); 
retrieving the updated access permissions for the second identity from the blockchain (0102, lines 1-6; 0105, lines 1-2; 0107, lines 1-4); and
permitting, to the second identity, access to confidential information keyed with security parameters that correspond to the updated access permissions (Figure 14). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulleit as applied to claims 1 and 9 above, and further in view of Hausman (US 2019/0180519 A1).
As to claims 5 and 13, Bulleit fails to specifically disclose:
wherein the consensus is reached based on consensus actions from a threshold of the blockchain community, the consensus actions comprising electronic votes about the update to the access permissions, the electronic votes indicating whether the update to the access permissions should be executed.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Bulleit, as taught by Hausman.
Hausman discloses a system and method for toll transactions using a distributed ledger, the system and method having:
wherein the consensus is reached based on consensus actions from a threshold of the blockchain community, the consensus actions comprising electronic votes about the update to the access permissions, the electronic votes indicating whether the update to the access permissions should be executed (claim 1).
Given the teaching of Hausman, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Bulleit with the teachings of Hausman by reaching a consensus to execute an update to access permissions. Hausman recites motivation by disclosing that a consensus must be reached in the network in order to update access permissions in order to ensure security and validity (0010). It is obvious that the teachings of Hausman would have improved Bulleit by reaching a consensus to execute an update to access permissions in order to ensure security and validity.

Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Irazabal et al. (US 2020/0151350 A1) discloses a system and method for membership access management of a database.
Johnson et al. (US 2021/0383428 A1) discloses a system and method for blockchain solution for an automated advertising marketplace.
Molinari et al. (US 2017/0011460 A1) discloses a system and method for trading, clearing, and settling securities transactions using blockchain technology.
Nation et al. (WO 2019/231578 A1) discloses a system and method for securing access to confidential data using a blockchain ledger.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH SU/Primary Examiner, Art Unit 2431